Citation Nr: 9916129	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  95-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for arthritis of the legs 
and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from March 1941 to August 
1944.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  In September 1996 the case was remanded for 
further evidentiary development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Arthritis of the legs and feet is not shown to be related 
to service. 


CONCLUSION OF LAW

Arthritis of the legs and feet was not incurred or aggravated 
by service and it may not be presumed to have been incurred 
in service or shown secondary to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(a) (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, he has presented a claim that 
is plausible, and all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

Factual Background

The March 1941 report of the examination for entrance noted 
that the veteran had no musculoskeletal defects, except for 
first degree non-symptomatic pes planus.  In June 1944, he 
was hospitalized complaining of painful feet of 3 months' 
duration, after he jumped on an obstacle course.  He reported 
numerous complaints of pain, spasm and numbness in the arms, 
shoulders, face and legs upon touch.  Following extensive 
evaluation, it was determined that he suffered from a 
psychoneurosis.  While plans were being made to transfer him 
to a psychiatric ward, he went AWOL.  He was returned to the 
neuropsychiatric ward a few days later.  While hospitalized, 
his legs and feet were massaged.  In July 1944, he was 
transferred to a second hospital..  An August 1944 X-ray 
study of the right foot revealed no bone or joint pathology.  
The diagnoses were third degree bilateral pes planus and 
psychoneurosis - anxiety type.  

The August 1944 Certificate of Disability for Discharge 
listed psychoneurosis and bilateral third degree pes planus, 
symptomatic since April 1943, Alaska.  The certificate was 
negative for a diagnosis of any sort of arthritis.  

A February 1945 VA rating examination was negative for 
complaints, symptoms or findings regarding arthritis of the 
legs and feet.  

In December 1946, the veteran underwent VA psychiatric 
hospitalization.  He complained of pains in the left lower 
extremity and nervousness.  Physical examination was negative 
for complaints, symptoms or findings regarding arthritis of 
the feet and legs.  

Arthritis of the feet and legs was not reported during the 
January 1950 VA medical examination.

During a March 1966 VA hospitalization, the veteran gave a 
history of a back injury in 1961 and two operations 
afterward, but nothing regarding arthritis of the legs and 
feet.  The diagnoses were chronic, severe anxiety reaction 
with depression and severe traumatic postoperative spinal 
arthritis in the lumbar region.  

From April to May 1973, the veteran was treated by 
S.E.Santore for arthritis of the low back.

A February 1974 VA rating examination report was negative for 
evidence regarding arthritis of the legs and feet.  

January 1994 VA outpatient treatment records reveal that the 
veteran's right lower extremity was paralyzed and swollen.  
He felt that physical therapy was not helping.  The 
assessment was status post cerebrovascular accident right, 
hemiplegia.  In October 1994, the veteran was walking one 
half a block with reduced lower extremities swelling.  He did 
have a complaint of pain in his right lower extremity.  The 
assessment was that his condition was improving.  The 1994 VA 
treatment notes are negative for medical evidence of 
arthritis of the legs and feet.

The record includes extensive VA treatment records dated 
through January 1995 regarding other physical conditions 
unrelated to arthritis of the legs and feet.  

In January 1995 the veteran submitted a claim for arthritis 
of the legs and feet.  A March 1995 rating decision denied 
the claim because the service medical records were negative 
for evidence of arthritis of the legs and feet and no 
arthritis was noted within the one-year presumptive period.  
The veteran appealed and the case was remanded in September 
1996.  

January through April 1995 treatment notes concern the 
veteran's progress after his cerebrovascular accident and are 
negative for evidence of arthritis of the legs and feet.  

A letter dated in July 1996 from Ramadas Abboy, M.D., states 
that he had been treating the veteran for five years and that 
he had bronchial asthma, a cerebrovascular accident with 
right hemiparesis, stasis edema of both lower extremities and 
degenerative joint disease of both knees.  The letter and his 
treatment notes dated from July 1995 to July 1996 are 
negative for an opinion linking his degenerative joint 
disease of the knees to his active service.  

A December 1996 VA orthopedic examination report states that 
the veteran had had a cerebrovascular accident and a heart 
attack.  He walked with a spastic gait.  He had bilateral 
flat feet.  The examiner opined that the flat feet probably 
existed prior to service and became aggravated during 
service.  In answer to the question of whether the veteran 
had arthritis of the legs and feet, the examiner stated that 
the veteran's pain in the lower extremity, especially the 
legs, came from a lumbar spine problem and lumbar discs, not 
the leg itself.  He answered the question of whether any 
current disability was related to the veteran's pes planus by 
stating "I think it is related to that because he shouldn't 
have been drafted to begin with flat feet.  Now that he has 
been drafted in, then we are responsible for his problem."  
Regarding the extent of the veteran's leg and foot disability 
he stated that the veteran had flat feet and that because of 
his cerebrovascular accident his spasticity was such that he 
could not really walk.  He felt that the veteran's feet and 
back problems were due to aggravation by the service.  

A December 1996 VA X-ray revealed horizontal calcification in 
the knee joints indicative of pseudogout with associated 
chondrocalcinosis.  Minimal hypertrophic, chronic, 
degenerative arthritis evidenced by beginning degenerative 
flattening of the femoral condyles on the articular surface 
with beginning convex lipping was also noted. The impression 
was bilateral minimal degenerative hypertrophic arthritis.  

In June 1997, the same examiner who had seen the veteran in 
December 1996 replied to several questions by the RO.  When 
asked if the veteran had arthritis of the legs and feet, the 
examiner discussed the veteran's foot and lower extremity 
pain, as well as problems of the lumbar spine, but did not 
state whether he had arthritis.  He stated "As I have 
expressed before, I believe that the pain that he does have 
in his lower back and his leg, coming down to feet and toes 
results from a ruptured disk at lumbar spine."  He did not 
state whether the veteran had arthritis of the legs and feet.  

His answer to the question of a relationship between pes 
planus and any other conditions was that "The answer is that 
pes planus can become painful by itself and it has been 
customary not to accept patients who have pes planus in the 
armed forces to begin with.  He does have the congenital type 
of pes planus, but once the patient is accepted into the 
armed forces with his pes planus, then any aggravation of the 
pain at the foot level should be considered service-
connected."  He then discussed the extent of the veteran's 
lumbar disc problems and mentioned the veteran's pes planus 
without quantifying the extent of it.  Although he did opine 
that the veteran was incapable of useful work, he did not 
mention arthritis of the legs and feet.  He was also asked if 
the veteran's problem was due to aggravation by the service.  
His answer was that the problem of the lower back and feet 
had been aggravated during service.  He made no mention of 
arthritis of the legs and feet.  

In April 1999 the Board sought medical opinions regarding 
whether the veteran had arthritis of the legs and/or feet and 
if so, was it directly related to service, or was it caused 
or aggravated by the service-connected pes planus.  

In April 1999 the chief of the orthopedic section of the 
Minneapolis, Minnesota, VAMC stated that he had reviewed the 
veteran's records.  He was of the opinion that the patient 
had bilateral pes planus that was service-connected.  The 
veteran also had degenerative arthritis of both knees with 
evidence of chondrocalcinosis.  He felt that there was no 
causal effect of the pes planus with the degenerative 
arthritis of the knees, and was of the opinion that the 
degenerative arthritis of the knees was not substantially 
aggravated by the pes planus.  He concluded that there was no 
evidence to suggest that the degenerative arthritis of the 
knees had any direct association with the veteran's service 
activities.  

Analysis

Service connection may be established for disabilities 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for arthritis that becomes manifest to a compensable degree 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 1995).

Service connection is also warranted for any disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

In the instant case, the preponderance of the evidence is 
against service connection for arthritis of the legs and 
feet.  As a result of the September 1996 remand, the veteran 
was examined by an orthopedist.  The orthopedist was asked to 
respond to questions concerning the veteran's condition.  
When his initial responses were inadequate, the case was 
returned to him for additional comments.  Once again, the 
examiner was not responsive to the questions posed.  His 
responses contained statements of the examiner's philosophy, 
misstatements of the law and answers that were not responsive 
to the questions asked.  In this respect, the examiner's 
statement of the law is akin to a lay person's statement 
regarding a medical diagnosis; it is not probative.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  The 
examiner's philosophical and legal opinions are not 
probative.  

The April 1999, the Board requested an opinion from the chief 
of the orthopedic section of the Minneapolis, Minnesota, VAMC 
regarding the issue on appeal.  The orthopedist responded 
that after a review of the entire record, in his opinion, the 
veteran had degenerative arthritis of both knees but that 
there was no causal effect of the veteran's pes planus on 
degenerative arthritis of the knees and that degenerative 
arthritis of the knees had not been aggravated by the 
veteran's service-connected pes planus.  The examiner then 
stated that there was no evidence that active service had any 
direct association with his degenerative arthritis of the 
knees.  

The Board finds the April 1999 opinion is more credible than 
the December 1996 and June 1997 opinions.  The April 1999 
opinion noted that the veteran's records were reviewed.  The 
opinion answered the questions regarding the veteran's 
condition and its relationship to his active service, finding 
no relationship between the veteran's active service and his 
degenerative arthritis of the knees.  No finding of arthritis 
of the feet was made.  

Absent a credible medical opinion establishing arthritis of 
the legs and feet and linking it to the veteran's active 
service, the appeal must be denied.  The Board has carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for arthritis of the legs 
and feet is denied. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


